Citation Nr: 0520896	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-36 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran had active service from September 1986 to April 
1990.

The case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board notes that during the pendency of the appeal, the 
veteran did not indicate on his VA form 1-9 that he wished to 
purse his claim of service connection for peripheral 
neuropathy.  Therefore, the veteran has withdrawn his claim 
seeking entitlement to a service connection for peripheral 
neuropathy and this issue is no longer before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.   There is no credible medical evidence of a nexus or 
relationship between the veteran's current lumbar disc 
disease and his period of service.


CONCLUSION OF LAW

Lumbar disc disease was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via a March 2002 RO letter, the July 2002 
rating decision and the September 2003 statement of the case.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, but he 
declined such opportunity.  In this case, the Board finds 
that VA has done everything reasonably possible to assist him 
as to his claim for service connection lumbar disc disease.  
As no additional evidence, which may aid the veteran's claim 
or might be pertinent to the bases of the claim, has been 
submitted or identified, the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
VAOPGCPREC 7-2004.   

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  See also Mayfield v. Nicholson, No. 02-1077, 2005 
WL 957317 (Vet. App. Apr. 14, 2005).

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by information letters, a rating decision and a 
statement of the case, been advised of the evidence 
considered in connection with his appeal and what information 
VA and the veteran would provide.  Thus, the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

To establish service connection, the evidence must show that 
the disability at issue resulted from a disease or injury 
that was incurred in or was aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Generally, in order to grant service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases to a 
compensable degree within one year from separation from 
service, such diseases may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  In this case, however, the claimed disability is not 
one of the listed disorders for which presumptive service 
connection may be granted.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

In the present case, the veteran submitted a claim in 
February 2002 seeking service connection for lumbar disc 
disease.  The veteran claimed to have injured his back during 
service when he was involved in a motorcycle accident.

The medical evidence of record includes the veteran's service 
medical records.  An August 1986 report of medical history 
indicated that the veteran was in good physical health.  An 
October 1986 notation included complaints of back pain that 
was diagnosed as a back strain.  A February 1987 emergency 
room report indicated that the veteran was involved in a 
motorcycle accident, but had no major back or neck injury.  
The only injuries the veteran appeared to have in the 
February 1987 report were abrasions and bruises on the 
buttock and legs.  Additionally treatment notations reflect 
that the veteran's abrasions became infected.  The veteran's 
April 1990 discharge examination contains no diagnosis of a 
back disability.  

Post-service medical records include an October 1993 VA 
medical examination.  The report indicated that the veteran's 
carriage, posture and gait were within normal limits, and 
that an examination of the veteran's musculoskeletal system 
revealed no abnormal limitations of motion. 

Also included in the record are VA medical center (VAMC) 
treatment reports dated between September 2001 and February 
2002.  These treatment reports contain numerous complaints of 
back pain and a diagnosis of degenerative joint disease of 
the lumbar spine.  A notation dated in February 2002 
indicates that the veteran reported that his back pain was 
the result of a motorcycle injury that occurred during 
service.  These treatment reports contain no medical opinions 
relating the veteran's back condition to his active service.  
In March 2002, the examiner noted assessment/impression of 
chronic back pain with paravertebral muscle spasms.  X-ray 
study of the spine in April 2002 revealed minimal 
anterolisthesis of L5 on S1 with left lateral herniated 
nucleus pulposus and bilateral pars defects at L5.  The 
impressions were central herniated nucleus pulposus at L4-L5, 
minimal anterolisthesis of L5 on S1 with left lateral 
herniated nucleus pulposus causing probable impingement of 
the left L5 nerve root and bilateral pars defects at L5.  

The record also contains VAMC treatment reports dated between 
October 2001 and July 2003.  Once again there are numerous 
complaints of back pain contained in the medical records, 
however there are no credible medical opinions relating the 
veteran's back condition to his active service.   

Finally, the Board notes that on the veteran's VA form 1-9, 
submitted to the Board in November 2003, the veteran reported 
that he experienced work related back injuries after his 
discharge from service.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a back 
disorder.  The evidence of record does not establish a 
relationship between the veteran's current problems with his 
back, and any incidence of service.  Although the evidence 
clearly demonstrates that the veteran currently has a back 
disorder, there is no medical evidence or opinion of record, 
which effectively links this disorder to the veteran's 
military service.  The available service medical records show 
that at no time, did the veteran receive treatment for or a 
diagnosis of back disorder.  The Board notes that the only 
treatment related to the veteran's back that occurred in 
service, involved a muscle strain that resolved itself 
without incident.  

Furthermore, the medical evidence is completely silent as to 
any treatment for or complaints of a back disorder until 
2001, almost 11 years after the veteran was discharged from 
service.  A VA medical examination conducted in October 1993, 
almost 3 years after his discharge from service, contained no 
complaints of or diagnosis of a back disorder.  As well, the 
veteran's own statements indicate that he may have injured 
his back after his discharge from service.  In summary, the 
available medical evidence of record does not indicate that 
it was more likely than not that the veteran's current back 
disorder was the result of his active service.  Therefore, 
service connection cannot be established and the veteran's 
claim must be denied.

The only evidence in support of the veteran's claim is his 
own statements.  However, where the determinative issue is 
one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not show 
that the veteran possess the medical training and expertise 
necessary to render an opinion as to the cause or etiology of 
his back disorder, the veteran's statements cannot serve as a 
basis upon which to grant his claim.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a back disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See Gilbert 
v. Derwinski, 1 Vet. App.49, 55 (1990).


ORDER

Service connection for lumbar disc disease is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


